

	

		II

		109th CONGRESS

		1st Session

		S. 1853

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the National Energy Conservation Policy Act to

		  require Federal agencies to take certain actions to reduce employee vehicle

		  fuel consumption, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Reduce Government Fuel Consumption Act

			 of 2005.

		2.Reduction of employee

			 vehicle fuel consumption by Federal agenciesSection 543 of the National Energy

			 Conservation Policy Act (42 U.S.C. 8253) (as amended by section 103 of the

			 Energy Policy Act of 2005 (Public Law 109–58)) is amended by adding at the end

			 the following:

			

				(f)Reduction of

				employee vehicle fuel consumption by Federal agencies

					(1)In

				generalEach agency shall take such actions as are necessary to

				reduce the level of fuel consumed by vehicles of employees of the agency (other

				than fuel used for military purposes), in connection with the employment of the

				employees, by (to the maximum extent practicable) at least 10 percent during

				the 1-year period beginning on the date of enactment of this subsection.

					(2)MethodsAn

				agency may use such methods as the agency determines are appropriate to achieve

				the target established by paragraph (1), including—

						(A)telework;

						(B)carpooling;

						(C)bicycling and

				walking to work;

						(D)fuel-efficient

				trip planning;

						(E)public

				transportation use; and

						(F)limiting travel

				days for vehicle travel outside the office.

						(3)MeasurementAn

				agency may use such measures as the agency determines are appropriate to

				determine whether the agency has achieved the target established by paragraph

				(1), including—

						(A)a reduction in

				travel vehicle travel miles reimbursed by the agency; and

						(B)certification of

				the methods described in paragraph

				(2).

						.

		

